Citation Nr: 1048146	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1963 to September 
1967.  He had additional service in the reserves until 2001.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claims, the Veteran testified at a hearing at 
the RO in July 2009 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  Following the hearing, the 
Board held the record open for an additional 30 days to allow the 
Veteran time to obtain and submit additional evidence, which he 
did in August 2009, so within the time specified, and he waived 
his right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).  Nevertheless, 
the claims require other development, so the Board is remanding 
them to the RO via the Appeals Management Center (AMC).


REMAND

As an initial matter, there apparently are outstanding evaluation 
and treatment records at the Mountain Home VA Medical Center 
(VAMC) in Johnson City, Tennessee, which need to be obtained so 
they may be considered in deciding this appeal.  In particular, 
during his hearing, the Veteran testified that he had undergone 
an audiometric evaluation at this VAMC in 2009, but these records 
are not in the file.  So these additional records, and any other 
VA treatment records dated since September 2006, need to be 
obtained before deciding his appeal inasmuch as the Board has 
constructive, if not actual, notice of the existence and 
potential relevance of these additional records.  See 38 C.F.R. § 
3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural 
hearing loss - will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  But according to VA standards, impaired 
hearing only will be considered to be an actual disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, or even within the one-year 
presumptive period following discharge, although a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 must be 
currently present.  Assuming it is, service connection is 
possible if the current hearing loss disability can be adequately 
linked to the Veteran's military service.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements, to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

To establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007)

Regarding the first requirement for service connection, 
establishing he has the claimed condition, there is no disputing 
the Veteran has bilateral hearing loss.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there 
could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  To this end, he submitted 
VA treatment records dated from September 2000 to September 2001 
and from March 2005 to September 2006 documenting repeated 
complaints concerning his hearing acuity.  Additionally, 
an audiological evaluation in February 2005 resulted in a 
diagnosis of 
moderately-severe, high-frequency sensorineural bilateral hearing 
loss.  But although it seems likely, given the description of the 
severity of this hearing loss, it was not clarified whether this 
hearing loss meets the requirements of § 3.385 to be considered 
an actual disability by VA standards.  It therefore first needs 
to be confirmed the Veteran has a bilateral hearing loss 
disability according to these prescribed standards.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability).  But see, too, McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (further clarifying that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that he may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Regarding the purported correlation between his current hearing 
loss disability and military service, in his hearing testimony 
the Veteran made particular note of the fact that his job in 
service as a weapons mechanic in a B-52 Squadron repeatedly 
exposed him to the loud noises the engines made when taking off.  
His service personnel records (SPRs) confirm his military duties 
included this type of responsibility, so there is confirmation of 
this alleged acoustic trauma in service.  38 U.S.C.A. § 1154(a).

Additionally, there are indications concerning his service in the 
reserves that he reported a loss or change in hearing in October 
1993 and again in September 1998, keeping in mind that his 
service in the reserves reportedly lasted until 2001.

Therefore, if it is confirmed after examining the Veteran on 
remand that he has sufficient bilateral hearing loss to be 
considered an actual disability pursuant to 38 C.F.R. § 3.385, 
then a medical nexus opinion would be additionally needed to 
determine the etiology of this current hearing loss - and 
specifically insofar as whether it originated during his military 
service as a result of his work with a B-52 Squadron, or is 
otherwise related to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).

Turning now to the Veteran's claim for a low back disorder, the 
only relevant medical evidence in the file concerning this claim 
shows his repeated complaints of low back pain since September 
2000, as recorded in his VA treatment records.  However, these 
treatment records do not also include mention of an underlying 
diagnosis of a disorder to account for this low back pain.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

The Veteran's service treatment records (STRs) note two instances 
during service when he was seen concerning his back.  First, he 
was treated for a back sprain as a result of a motor vehicle 
accident in June 1964, then again in December 1989 while in the 
reserves.  He testified during his hearing that he has 
experienced continuous back pain since that 1989 incident, which 
he certainly is competent to attest to, even as a layman.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(indicating that, where lay evidence provided is credible and 
competent, the absence of contemporaneous medical documentation, 
such as in the STRs, does not preclude further evaluation as to 
the etiology of the claimed disorder).

Therefore, if it is confirmed after examining the Veteran on 
remand that he has an underlying diagnosis to account for his 
current complaints of low back pain (and any other symptoms), 
then a medical nexus opinion would be additionally needed to 
determine the etiology of this condition - and specifically 
insofar as whether it originated during his military service, 
either while on active duty in 1964 or during his subsequent time 
in the reserves in 1989, or if otherwise related to his military 
service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(indicating that, when determining whether a VA examination is 
required under 38 U.S.C.A. § 5103A(d)(2), the law requires 
competent evidence of a disability or symptoms (like pain) of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or another service-connected disability).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain any VA treatment records since 
September 2006 from the Mountain Home VAMC in 
Johnson City, Tennessee, especially concerning a 
hearing evaluation the Veteran reportedly had 
there in 2009.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After obtaining these additional records or 
otherwise determining their unavailability, 
schedule the Veteran for a VA audiological 
evaluation to determine the nature and etiology 
of his bilateral hearing loss.

If first needs to be confirmed, however, the 
Veteran has sufficient hearing loss to be 
considered an actual disability according to the 
requirements of 38 C.F.R. § 3.385.

If determined he does, then a medical nexus 
opinion is needed as to the likelihood (very 
likely, as likely as not, or unlikely) this 
current hearing loss disability is the result of 
the type of noise exposure, i.e., acoustic 
trauma, he experienced in service, either while 
on active duty from December 1963 to 
September 1967 or more recently in the reserves, 
service that reportedly did not end until 2001.



The term "as likely as not" (at least 50 percent 
probability) does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and against a 
conclusion such as causation is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, without 
good cause, may have adverse consequences on this 
pending claim.

The examination should include any diagnostic 
testing or evaluation deemed necessary.

The claims file, including a complete copy of 
this remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

The designated examiner should additionally 
consider that in Dalton v. Nicholson, 21 Vet. 
App. 23 (2007), the Court determined an 
examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service 
injury and, instead, relied on the absence of 
evidence in the Veteran's STRs to provide a 
negative opinion.
	


3.  Additionally, schedule the Veteran for a VA 
compensation examination to determine the nature 
and etiology of his low back pain.

To this end, the designated examiner should first 
specify the current diagnosis.

If it is determined there is a current diagnosis 
to account for the Veteran's subjective 
complaints of chronic pain, then the VA examiner 
is then asked to comment on the likelihood 
(very likely, as likely as not, or unlikely) this 
current diagnosis is attributable to events that 
occurred during the Veteran's military service - 
including especially to a back sprain as a result 
of a motor vehicle accident in June 1964 or 
another incident in December 1989 while in the 
reserves.

According to his VA treatment records from 
September 2000 to September 2001 and from March 
2005 to September 2006, the Veteran says he has 
suffered from low back pain since his time as a 
firefighter in the reserves.  So the VA examiner 
should remain mindful that, in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as 
potentially competent to support the presence of 
a disability, during service and since, even 
where not corroborated by contemporaneous medical 
evidence such as treatment records.  See also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007), 
wherein the Court determined an examination was 
inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the 
Veteran's STRs to provide a negative opinion.  
Here, it was at least initially suspected during 
service in June 1964 that the Veteran possibly 
had sprained his back due to a motor vehicle 
accident, although it was not mentioned again 
until December 1989.  

The term "as likely as not" (at least 50 percent 
probability) does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and against a 
conclusion such as causation is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.

The examination should include any necessary 
diagnostic testing or evaluation needed to make 
these important determinations.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

4.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claims

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


